Citation Nr: 1827863	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for additional disability as a result of VA medical treatment in January 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1969 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a hearing before a Veterans Law Judge in March 2018, but did not report or request that it be rescheduled.  The hearing request is withdrawn.


REMAND

The Veteran seeks compensation for additional disabilities that allegedly arose as a result of carelessness, negligence, lack of proper skill, and error during and after a left hemicolectomy performed at a VA medical facility in January 2009.  Specifically, the Veteran contends that her colectomy was conducted improperly and resulted in damage to her spleen, an emergency splenectomy, a perforation proximal to the colon resection area, and a fungal infection at the surgical site that resulted in severe scarring.  Further, the Veteran asserts that she incurred an additional disability of the lumbar spine as the result of negligent post-operative care after the January 2009 surgical procedure.

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  An additional disability is qualifying if the disability was not the result of the Veteran's willful misconduct and if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the United States Secretary of Veterans Affairs, either by a VA employee or in a VA facility, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable. 38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).

The Veteran, who has multiple health problems and suffers from dementia, has not appeared for any VA examinations that have been scheduled.  In an April 2017 correspondence, the Veteran's son indicated that the Veteran will not submit to a physical examination and they believe all information necessary to adjudicate the claim is already of record.  A VA medical opinion is needed to determine whether the Veteran incurred additional disabilities from the January 2009 surgery and post-operative care.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, with any necessary authorization from the Veteran, all outstanding medical records pertaining to the treatment of her colon polyps.  All attempts to obtain records must be documented in the claims folder.

2.  A physician with appropriate expertise located at a facility from which the Veteran has not received treatment should provide a medical opinion regarding the January 2009 hemicolectomy surgery and post-operative care.  The physician is to review the claims file and advance an opinion as to the following:

(a)  Is it at least as likely as not that the Veteran developed additional disabilities resulting from the January 2009 hemicolectomy surgery and post-operative care.  Why or why not?  

If the examiner determines that the Veteran developed additional disabilities, then each one must be clearly identified.  

(b)  Is at least as likely as not that any disabilities identified in (a) resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  Why or why not?  

If so, the examiner must specifically describe how any actions deviated from standard medical practice or procedures associated with the January 2009 surgery and post-operative care.  The examiner should provide a thorough rationale to support any conclusions.

(c)  If an additional disability is found, was the additional disability an event not reasonably foreseeable?  Why or why not?  

Such event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the hemicolectomy surgery and post-operative care.  The examiner must also discuss the extent to which VA failed to exercise the degree of care that would be expected of a reasonable health care provider, if at all.  

In answering all of the above questions, fully-explained rationales must be provided.  The examiner should consider VA pre-operative, operative, and post-operative treatment notes of record.  The examiner's attention is also directed to the April 1, 2013 statement from the Veteran's son, which contains his observation of the events in question.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals




